Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-18 and 20-21 are presented for examination.
3.          This office action is in response to the Applicant RCE filed 02/04/2022. 
4.	Claims 1, 11 and 21 are independent claims.
5.	The office action is made Final.

Continued Examination under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Examiner Note
        The Examiner cites columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections – 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

	Claims 1-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	The limitation of claims 1, 11 and 21 “determining a first relevance score for the first recipient based on correlating the message with the first context data structure; determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure; comparing the first relevance score to the second relevance score; determining whether the message correlates to the second recipient better than the first recipient based on the comparison of the first relevance score to the second relevance score; and in response to determining the message correlates to the second recipient better than the first recipient, preventing sending of the message in the first conversation” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components. That is, other than reciting “by an input/output circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “by an input/output circuitry” language, “comparing two relevance scores and based on that preventing sending of the message in the first conversation” in the context of this claim encompasses the user manually accessing different conversation (session chat discussion dialogue debate dialog meeting communication thread etc.) data structure (array, matrix, stack, linked list, tree, queue or string etc.) including fields/entries such as date/time, message, keywords and topic, then extract/parse/observe each 
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims 1, 11 and 21 only recite additional elements – using “memory/input/output circuitry” to perform the steps of claims 11 and 21. The input/output circuitry is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The claim include the additional element of “accessing a first conversation with a first recipient; generating a first context data structure based on content of the first conversation; 
accessing a second conversation with a second recipient, wherein the first recipient is not a part of the second conversation and the second recipient is not a part of the first conversation; generating a second context data structure based on content of the second conversation; receiving a request to transmit a message to the first recipient, wherein the second recipient is not identified in the request to transmit the message; ” that does not integrate the judicial exception into a practical application, the additional element are which is an insignificant extra-solution activity to the judicial exception (pre-solution activity of receiving information) - see MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “input/output circuitry” to perform the steps of claims 11 and 21 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 merely incorporate additional elements that narrow the abstract idea without yielding an improvement to any technical field, the computer itself, or limitations beyond merely linking the idea to a particular technological environment. All the steps in the dependent claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the dependent claims fall within the “Mental Processes” grouping of abstract ideas. 
Claim 2: wherein the first context data structure includes first conversation time data, wherein the second context data structure includes second conversation time data, and wherein the message includes message content and message time data (Insignificant Extra-solution Activity (MPEP 2106.05(g)) pre-solution activities of receiving information and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 3: wherein the correlating the message with the first context data structure includes correlating message time data with first conversation time data, and wherein the correlating the message with the second context data structure includes correlating message time data with second conversation time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 4: wherein the correlating the message with the first context data structure includes weighting based on a comparison of the first conversation time data and the message time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 5: wherein the correlating the message with the second context data structure includes weighting based on a comparison of the second conversation time data and the message time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 6: wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 7: wherein the first context data structure includes a hierarchal structure including one or more topics and a plurality of keywords from the first conversation (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 8: wherein the first conversation, the second conversation, and the message are text-based (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claim 9: wherein the comparing further comprises: comparing each of the first relevance score and the second relevance score to a predetermined threshold; creating a third conversation based on the message if the first relevance score and the second relevance do not meet or exceed the predetermined threshold; and sending the message (falls within the “Mental Processes” grouping of abstract ideas, performance of the limitation in the mind (including observation, evaluation, judgment, opinion)).
Claim 10: wherein the first context data structure and the second context data structure include at least one of an array, matrix, stack, linked list, tree, queue or string (falls within the “Mental Processes” grouping of abstract ideas and Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
 Same apply for claim 11-18 and 20-21.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.        Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C.103 as being unpatentable over Bensal et al (US 20100318620 A1) in view of Deselaers et al (US 10346411 B1).

11.	Regarding claim 1, Bensal teaches a method of preventing a message from being sent to an unintended recipient, the method comprising:
accessing a first conversation with a first recipient (Fig 6, session 1 (first conversation) between the primary client 602 and client A (first recipient)); 
generating a first context data structure based on content of the first conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also Fig 6 [0043]-[0044], see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112);
In line with Applicant Pre-Grant Pub: Context data structure: Fig 3A and [0044], “a context engine storing a conversation in a conversation data structure such as conversation data structure 310 depicted in FIG. 3A. Conversation data structure 310 includes fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. Conversation data structure 310 includes one or more incoming and/or outgoing messages or entries such as entry 322, entry 324, entry 326, and entry 328. Each entry, e.g., entry 322, may include data in each of the respective data fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. To generate the data structure such as conversation data structure 310, the context engine would parse a sent or received message for data for each field.”

accessing a second conversation with a second recipient, wherein the first recipient is not a part of the second conversation and the second recipient is not a part of the first conversation (Fig 6, session 2 (first conversation) between the primary client 602 and client B (second recipient), note that the first recipient (Client A) is not a part of the second conversation (Session 2) and the second recipient (Client B) is not a part of the first conversation (session 1). [0044] Referencing FIG. 6, by way of example, primary client 602 supports simultaneously session 1 and session 2 with Client A and Client B, respectively.);  
generating a second context data structure based on content of the second conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the process of FIG. 4 [0032], a) receiving entries; (b) parsing the entries to identify keywords or topics, see also [0043], see also [0040] In one embodiment, TRE 108 analyzes the IM sessions in primary client 102 and determines a topic context for each session (different conversations)... After several messages have been exchanged between the clients 102, 104, 106, TRE 108 determines the topics of each session and builds a topic context in real time. In some embodiments, TRE 108 builds a topic index (context data structure) by recognizing keywords used in the messages and comparing the keywords against keyword or topic database 112);
receiving a request to transmit a message to first recipient, wherein the second recipient is not identified in the request to transmit the message ([0010]-[0011], “monitoring messages in a communications network for issuing an alert when a request is made to forward a communication to an apparently unintended recipient.”, see also [0042], “When an IM window receives a message to be forwarded to the recipient associated with the IM window”); 
determining a first relevance score for the first recipient based on correlating the message with the first context data structure ([0011], [0023], “the phrase "relevance of a message" indicates a degree of relatedness between separate entries or messages.”, [0026], “Topic Relevance Engine ("TRE") 108”, [0040], “TRE 108 builds a topic index by recognizing keywords used in the messages and comparing the keywords against keyword or topic  
In line with Applicant Pre-Grant Pub: 
Relevance score: [0048], [0050], [0054], [0057], [0060]

determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure (Fig 4, step 412, [0045], “In response to TRE 108 determining that the topic is not already in the context of the current session, TRE 108 analyzes the topic contexts of other IM windows currently open (412).  For example, TRE 108 checks the context of the session between primary client 602 and Client B.”);
in response to determining the message correlates to the second recipient better than the first recipient, preventing sending of the message in the first conversation ([0011], “Monitoring messages in a communications network to facilitate avoiding the sending of a communication to an unintended recipient.”).
Bensal did not specifically teach comparing the first relevance score to the second relevance score; determining whether the message correlates to the second recipient better than the first recipient based on the comparison of the first relevance score to the second relevance score.
However, Deselaers teaches comparing the first relevance score to the second relevance score (Fig 2, step 210, col 7, lines 27-41, “At block 210, the system ranks each recipient in the group of identified recipients.  The recipients are rated to their individual computed relevance scores (comparing the first relevance score to the second relevance score).  In other words, a list may be created where the recipients with the highest relevance scores are listed at the top, in descending order.”); 
determining whether the message correlates to the second recipient better than the first recipient based on the comparison of the first relevance score to the second relevance score (Fig 2, step 210, col 7, lines 27-41, the second recipient for example is ranked higher (with the highest relevance scores) than the first recipient); and 
in response to determining the message correlates to the second recipient better than the first recipient, preventing sending of the message in the first conversation (col 9, lines 17-29, “The recommendation may be provided to a user as a GUI element, for example.  The target recipients may be automatically filled in by the system in a "to:" field of the received message (preventing sending of the message in the first conversation).”).
Also Deselaers teaches:
 accessing a first conversation with a first recipient (Fig 2, step 202); 
generating a first context data structure based on content of the first conversation (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”);
In line with Applicant Pre-Grant Pub: Context data structure: Fig 3A and [0044], “a context engine storing a conversation in a conversation data structure such as conversation data structure 310 depicted in FIG. 3A. Conversation data structure 310 includes fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. Conversation data structure 310 includes one or more incoming and/or outgoing messages or entries such as entry 322, entry 324, entry 326, and entry 328. Each entry, e.g., entry 322, may include data in each of the respective data fields such as date/time field 312, message field 314, from field 316, keywords field 318, and topic field 320. To generate the data structure such as conversation data structure 310, the context engine would parse a sent or received message for data for each field.”

accessing a second conversation with a second recipient, wherein the first recipient is not a part of the second conversation and the second recipient is not a part of the first conversation (different recipients are involved see col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance ;  
generating a second context data structure based on content of the second conversation ((Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”));
receiving a request to transmit a message to first recipient, wherein the second recipient is not identified in the request to transmit the message (Fig 2);
determining a first relevance score for the first recipient based on correlating the message with the first context data structure (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4);
determining a second relevance score for the second recipient who is not identified in the request to transmit the message based on correlating the message with the second context data structure (Fig 2, step 206-208, “At block 208, the system computes a relevance score for each recipient in the identified group of recipients.”, a second relevance score is determined for a different recipient same way determined for the first recipient).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Deselaers’s 

12.	Regarding claim 2, Bensal and Deselaers teach the invention as claimed in claim 1 above and Deselaers further teaches wherein the first context data structure includes first conversation time data, wherein the second context data structure includes second conversation time data, and wherein the message includes message content and message time data (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”, see also col 8, lines 52-60 and col 9, lines 65-67 & col 10, lines 1-8).  

13.	Regarding claim 3, Bensal and Deselaers teach the invention as claimed in claim 2 above and Deselaers further teaches wherein the correlating the message with the first context data structure includes correlating message time data with first conversation time data (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4), and wherein the correlating the message with the second context data structure includes correlating message time data with second conversation time data (Fig 2, step 206-208, “At block 208, the system .  

14.	Regarding claim 4, Bensal and Deselaers teach the invention as claimed in claim 2 above and Deselaers further teaches wherein the correlating the message with the first context data structure includes weighting based on a comparison of the first conversation time data and the message time data (Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)” col 3, lines 51-67 “The system then computes a relevance score for each recipient in the group.  In one example implementation, the relevance score corresponds to how closely each recipient in the group of recipients relates to the identified message attributes.” Fig 2, step 208, Fig 4).  

15.	Regarding claim 5, Bensal and Deselaers teach the invention as claimed in claim 2 above and Deselaers further teaches wherein the correlating the message with the second context data structure includes weighting based on a comparison of the second conversation time data and the message time data (Fig 2, step 206-208, “At block 208, the system computes a relevance score for each recipient in the identified group of recipients.”, a second relevance score is determined for a different recipient same way determined for the first recipient).  

16.	Regarding claim 7, Bensal and Deselaers teach the invention as claimed in claim 1 above and Bensal further teaches wherein the first context data structure includes a hierarchal structure including one or more topics and a plurality of keywords from the first conversation (FIG. 5 is a schematic illustration of a data structure that can be used with the message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system (first context data structure)”).  

17.	Regarding claim 8, Bensal and Deselaers teach the invention as claimed in claim 1 above and Deselaers further teaches wherein the first conversation, the second conversation, and the message are text-based (Fig 6) also Deselaers teaches the same limitation at Fig 2, step 204, “At block 204, the system identifies the message attributes of the received message.” col 3, lines 35-50, “the system processes message attributes of the received message, to make the target recipient recommendation.  The message attributes include but are not limited to, message content, the time of day when the message is composed, a location or where the message is composed (e.g., at work or at home), attachment information, or other similar signals that are automatically available to the system”).  

18.	Regarding claim 9, Bensal and Deselaers teach the invention as claimed in claim 1 above and Deselaers further teaches wherein the comparing further comprises: comparing each of the first relevance score and the second relevance score to a predetermined threshold; creating a third conversation based on the message if the first relevance score and the second relevance do not meet or exceed the predetermined threshold; and sending the message (col 1, lines 26-32, “ranking each recipient in the group of recipients according to the relevance score and determining one or more target recipients for the received message from the group of target recipients ranked according to the relevance score, the determined target recipients having a ranking within a predetermined threshold of highest relevance scores”).  

19.	Regarding claim 10, Bensal and Deselaers teach the invention as claimed in claim 2 above and Bensal further teaches wherein the first context data structure and the second context data structure include at least one of an array, matrix, stack, linked list, tree, queue or string (FIG. 5 & 6).

20.        Claims 6 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Bensal et al (US 20100318620 A1) in view of Deselaers et al (US 10346411 B1) as claimed in claim 1 and further in view of Cohn et al (US 10796338 B2) hereinafter as Cohn.

21.         Regarding claim 6, Bensal and Deselaers teach the invention as claimed in claim 1 above, but did not specifically teach wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data.
However, Cohn teaches wherein the weighting is inversely proportional to a time difference between a portion of the second conversation time data and the message time data (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Cohn’s system into Bensal and Deselaers combined system and by incorporating Cohn into Bensal and Deselaers combined system because all systems are related to online systems would provide a real-time tracking of offline transactions.

Respond to Amendments and Arguments


CONCLUSION
23.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Alshinnawi et al (US 20160173421 A1)
Dubovsky et al (US 20080250114 A1)
Charignon (US 20180152403 A1)
Gupta et al (US 20170206545 A1)
Stovicek et al (US 20130097526 A1)
Allen et al (US 20160112359 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169